DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action sent in response to Applicant’s communication received on 9/10/2019 for the application number 16565784. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-17 are presented for examination.  

Priority
This application takes the priority of foreign application CN201811567415.1 filed on 12/20/2018
Information Disclosure Statement
The information disclosure submitted on 8/18/2019 was before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information , disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Claim 17 is drawn to " A storage medium comprising a readable storage medium and computer instructions stored in the readable storage medium” which includes both statutory and non-statutory subject matter. Under the broadest reasonable interpretation of the claim drawn to readable storage media as per as ( Para 0117-0119), includes the signal and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Specifically, as per the specification (Where, the readable storage medium may be a computer storage medium or a communication medium. The communication media includes any medium that facilitates the5 transfer of a computer program from one place to another. The computer storage medium may be any available media that may be accessed by a general purpose or special purpose computer. For example, the readable storage medium is coupled to a processor, such that the processor may read information from the readable storage medium and may write information into the readable storage medium. Of course, the readable storage medium may also be a part10 of the processor) none of these paragraph limit the definition of computer readable medium  and computer readable medium does not exclude the signal. And therefore because of the broadest reasonable interpretation computer readable storage medium covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. The examiner suggest applicant to amend by inserting a word ---non-transitory-- prior to "computer readable storage medium" to overcome rejections under 35 U.S.C § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Regarding claim 1, Meng teaches a voice synthesis method, comprising: obtaining text information ( obtaining text, Page 3)  and determining characters in the text information ( obtain characters, Page 2-3) and a text 5content of each of the characters (since a speaking role may appear in the statement text multiple times, therefore, after identifying all the speaking character in the full text of the statement text, regular text, the speaker role to
arranging multiple same speaking role identified to perform unified processing. For example, in an identified sentence text has multiple " female ", then after the final regular, multiple "woman" will be to do uniform process, that is uniform corresponds to a persona and its synthesizer parameter set, Page 4) ; performing a character recognition on the text content of each of the characters, to determine character attribute information of the each of the characters ( character role, Page 4-5) ; obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters ( one to one correspondence – for e.g. role sub-role etc, Page 6) , wherein the speakers are pre-stored 10speakers having the character attribute information ( characters are pre-set, Page 6) ; and generating multi-character synthesized voices according to the text information and the speakers corresponding to the characters of the text information ( multi character synthesis, Page 4-6) 
Regarding claim 2, Meng as above in claim 1, teaches , wherein the character attribute information comprises a basic attribute, and the basic attribute comprises at least one of a gender attribute 15and an age attribute ( gender and age, Page 6) ; before the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters, the method further comprises: determining the basic attribute corresponding to each of the pre-stored speakers 20according to voice parameter information of the pre-stored speakers; and correspondingly the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of ( speaker with the characteristics required, Page 6-7) 
Regarding claim 6, Meng as above in claim 1, teaches , wherein the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters comprises:  30obtaining a candidate speaker for each of the characters according to the character 19431-039US attribute information of the each of the characters; displaying description information of the candidate speaker to a user and receiving an indication of the user; and obtaining the speakers in one-to-one correspondence with the characters in the candidate 5speaker of each of the characters according to the instruction of the user ( user confirms, Page 7- in the preferred embodiment of the present invention, in the step S3, are respectively matched corresponding to the characters for each of the speaker role, then outputting the match wing, and the user is
viewing and confirming the matching result and turn to the step S4l Specifically, when the set each persona or each sub-role needs to respectively set the corresponding role tags, such as "man" in the above, male 1, male 2 - "and" male 3. The more directly or a label such as "male", "young male", "mature male" and "middle-aged man" and so on. when the output matching result, which can be the basis of the statement text, the distribution of character roles corresponding to the role mark is added on the corresponding positions of sentence text, so as to form a character text and outputting it to the user to view. and outputting the final synthesized speech after the user confirms the character text. the user also can modify distribution of characters, so as to modify and output a er can manual intervention,
the synthesized voice to reach the better output effect) 

Regarding claim 7, Meng as above in claim 1, teaches wherein the generating multi-character synthesized voices according to the text information and the speakers corresponding to the characters of the text information comprises: processing a corresponding text content in the text information according to the speakers 10corresponding to the characters, to generate the multi-character synthesized voices ( claim 5. The speech synthesis method according to claim 1, wherein the predetermined plurality of the persona
includes a representation voiceover of the voiceover role, in said step S3, the statement text is removed from the reference portion of the speaking character part matching with the voiceover role, in the step S4, using the synthesizer parameters corresponding to the vo entence speech character of the reference part and the part for voice synthesis, Page 7) 


Regarding claim 9, arguments analogous to claim 1, are applicable 
Regarding claim 10, arguments analogous to claim 2, are applicable 
Regarding claim 14, arguments analogous to claim 6, are applicable 
Regarding claim 15, arguments analogous to claim 7, are applicable 
Regarding claim 17, Meng as above in claim 1, teaches  A storage medium comprising a readable storage medium and computer instructions stored in the readable storage medium; the computer instructions are configured to implement the voice synthesis method according to claim 1 ( executed by the processor, Page 4) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 8, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meng ( CN 108091321) and further  in view of Bao ( CN 108962217) 
Regarding claim 3, Meng as above in claim 1, teaches character attribute has a formant information ( sorta similar to pronunciation), Page 6 however does not explicitly teaches   wherein the character attribute information further comprises an additional attribute, and the additional attribute comprises at least one of the following: regional information, timbre information, and pronunciation style information ;  18431-039US before the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters, the method further comprises: determining the additional attribute and additional attribute priority corresponding to 5each of the pre-stored speakers according to the voice parameter information of the pre-stored speakers, and correspondingly the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters further comprises: determining, from speakers having the basic attribute corresponding to the characters, 10the speakers in one-to-one correspondence with the characters according to the additional attribute.  
However Bao teaches wherein the character attribute information further comprises an additional attribute, and the additional attribute comprises at least one of the following: regional information, timbre information, and pronunciation style information ( pronunciation/ timbre information, Page 16) ;  18431-039US before the obtaining speakers in one-to-one correspondence with the characters according to the  ( parameters are pre stored, Page 14; could be based on target character associated with user property or a particular speaker, page 15-16) , and correspondingly the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters further comprises: determining, from speakers having the basic attribute corresponding to the characters, 10the speakers in one-to-one correspondence with the characters according to the additional attribute ( based on all the parameter, choose a TTS voice, or example, preset information of the general acoustic model
comprises the model of the preset speed, the preset volume, preset pitch, timbre, a preset predetermined intonation, rhythm rhythm preset in two or more than two; outside of the individual acoustic model of the preset information comprises the model of the preset speed, the preset volume, preset pitch, timbre, a preset predetermined intonation, rhythm rhythm preset in two or more than two, and may include other personalized information, such as a phrase, a response mode with the specified scene. intelligent type, character type, language or dialect of the appellation of the special character language style features. to be understood that pre- set velocity of different acoustic models, the preset volume, preset pitch, timbre, a preset predetermined intonation, rhythm rhythm preset default information such as each is different, for example, personalized acoustic models of the preset information can be obviously different from the preset information of the universal acoustic model. In the embodiment of the invention, the acoustic model according to the change information of the preset information and the preset information, the reply text into response voice. the preset information of the change information that represents basic TTS parameter selected in speech synthesis, strengthening the TTS parameter, the target character and the mapping relation between the user preferred pronunciation, background sound and other information. synthesized by the general acoustic model of voice presentation of sound effects under normal and universal dialogue scene, sound effects dialogue scene and voice synthesized by a customized acoustic model capable of simulating an "char e dialogue scene realizing method will be described in detail hereinafter; and Referring to FIG. 7, after obtaining the input voice of the user voice response system, obtaining the reply text via speech recognition module and a voice conversation module; speech dialogue module determines basic TTS parameter associated with the identity from the TTS parameter database based on the current user identity, determining enhanced TTS parameters, background sound from the TTS parameter database based on the reply text, context information; if there is reply text associated with the user identity of the target character, then also determines the target character corresponding to the pronunciation of user preferences. after the voice synthesis module based on input voice or user preference (the preference of the user of the user associated with the identity of the user) or reply text, to invoke an appropriate acoustic model from the acoustic model database. and the acoustic model combined with TTS TTS parameters (basic parameters, strengthening TTS parameters, target character and the mapping relation between the user preferred pronunciati d in one or more) voice synthesis so as to generate reply speech for presentation to the user, Page 16) 

Meng has a base concept of The invention claims a voice synthesis method, belonging to the technical field of voice processing; in said
method, persona preset multiple and preset synthesizer parameter set, further comprising: obtaining a sentence text; from the sentence in the text analysis to obtain each reference part, and the corresponding part of speech of each reference character for sentence text global regular role and the role with the preset characters to match, respectively determining speech corresponding to the role of personas and synthesizer parameter set according to the matching result; The synthesizer parameter of each talking character set corresponding to the referenced part carrying out the voice synthesis to form corresponding to the synthetic speech of the statement text and output. Meng differed by the claimed concept of additional character information and the keyword information which can help determine the semantic ( Abstract, Bao) 

Regarding claim 4, Bao as above in claim 3, teaches , wherein the determining, from speakers having the basic attribute corresponding to the characters, the speakers in one-to-one correspondence with the characters according to the additional attribute comprises:  15obtaining a character sound description class keyword in text contents of the characters; determining the additional attribute corresponding to the characters according to the character voice description class keyword; in the speakers having the basic attribute corresponding to the characters, determining the speakers in one-to-one correspondence with the characters having the additional attribute 20corresponds to the characters ( keyword class matching based on the scene, Page 34-- character terminal further is simulating, but can also can judge the content of the input text corresponding to the input voice of the user is related to content of the character simulating by the DM module. in specific implementation, the DM module by full text matching, keyword matching and semantic similarity matching is determined such as to reply content of the role these content includes simulating, lyrics, sound effect, movie actor and animation and dialogue script. wherein the text matching mode is that a portion of the input text with the corresponding video or musical works are the same, keyword matching way is that inputted text and a portion of video or music key words are the same, semantic similarity matching way is that inputted text and a portion of video or music semantic similarity matching. For example, the input text is " he has been the leading role, his PVRs day is not error, not dream of human is salty only. on the path is the dream , our effort will be harvested is enough. using the mode after the matching content is found in the input text of "not dream of human is salty only is belonging to matching content, content matching the dialogues of movie" Shaolin football "in dimensional is not ideal, and salted with what differences", voice is the role "" dubbing. then, setting the current dialog is character simulation " of the scene.) 
Regarding claim 5, Bao as above in claim 3, teaches  wherein the determining, from speakers having the basic attribute corresponding to the characters, the speakers in one-to-one correspondence with the characters according to the additional attribute comprises: in the speakers having the basic attribute corresponding to the characters, using speakers 25with highest additional attribute priorities as the speakers in one-to-one correspondence with the characters ( closest matching acoustic model, Page 33; also inherent from claim 15. The method according to claim 10-12 any one of said claims, wherein the acoustic model in the acoustic model library with a plurality of, the voice synthesis module is specifically used for: The identity of the user of the plurality of acoustic models selected in the acoustic model, determining the weight value of each acoustic model of the plurality of acoustic models, wherein the weight value of each acoustic model is a user-set, or the weight value of each acoustic model is pre-determined according to the favour of the user; the individual acoustic model based on the weight value fusion, the obtained acoustic model after fusion) 

Regarding claim 8, Meng as above in claim 7, does not explicitly teaches wherein after the processing a corresponding text content in the text information according to the speakers corresponding to the characters, to generate the multi-character synthesized voices, the method further comprises: obtaining background audios that are matched with a plurality of consecutive text 15contents in the text information; and adding the background audio to voices corresponding to the plurality of text contents, in the multi-character synthesized voices
However Bao teaches wherein after the processing a corresponding text content in the text information according to the speakers corresponding to the characters, to generate the multi-character synthesized voices, the method further comprises: obtaining background audios that are matched with a plurality of consecutive text 15contents in the text information; and adding the background audio to voices corresponding to the plurality of text contents, in the multi-character synthesized voices  ( superimposing the background sound, Page 35-- In the specific embodiment of the invention, after the synthesized speech, in order to improve the expression effect of each TTS parameters, also can be the 
step 701, the terminal is preset with a music library. specific examples, in the TTS parameter database of the terminal is pre-set with a music library, the music library comprises a plurality of music files, the music files for providing background sound in the speech synthesis process, the background sound is music of a music section (such as pure music or song) or a sound effect (such as movie sound, game sound, language sound, animation sound, etc.).

step 702, the terminal determines the reply text is suitable for overlapping content of the background music.
embodiments, the terminal can be determined by DM module suitable for overlapping content of the background music. the suitable background music content can have emotional polar character can be poetry and music, can be video lines. For example, the terminal may identify an emotion tendency word in the sentence by the DM) 

It would have been obvious having the teachings of Meng to further include the concept of Bao before effective filing date to improve user experience ( Abstract, Bao) 
Regarding claim 11, arguments analogous to claim 3, are applicable 
Regarding claim 12, arguments analogous to claim 4, are applicable 
Regarding claim 13, arguments analogous to claim 5, are applicable 
Regarding claim 16, arguments analogous to claim 8, are applicable
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674